          Case 5:20-cv-01052-G Document 7 Filed 12/23/20 Page 1 of 2




                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

SAIFUL ISLAM RIAD,                          )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Case No. CIV-20-1052-G
                                            )
                                            )
WILLIAM BARR et al.,                        )
                                            )
      Respondents.                          )

                                        ORDER

      Petitioner Saiful Islam Riad, a federal detainee, filed a Petition seeking habeas

corpus relief under 28 U.S.C. § 2241. See Pet. (Doc. No. 1). In accordance with 28 U.S.C.

§ 636(b)(1), the matter was referred to Magistrate Judge Suzanne Mitchell for preliminary

review.

      On October 22, 2020, Judge Mitchell issued a Report and Recommendation (Doc.

No. 4), in which she recommended that this matter be transferred to the United States

District Court for the Eastern District of Oklahoma. In the Report and Recommendation,

Judge Mitchell advised Petitioner of his right to object to the Report and Recommendation

by November 12, 2020. Judge Mitchell also advised that a failure to timely object would

constitute a waiver of the right to appellate review of the factual findings and legal

conclusions contained in the Report and Recommendation.

      As of this date, Petitioner has not submitted any objection to the Report and
            Case 5:20-cv-01052-G Document 7 Filed 12/23/20 Page 2 of 2




Recommendation or sought leave for additional time to do so.1

      Accordingly, the Report and Recommendation is ADOPTED in its entirety, and this

action is TRANSFERRED to the United States District Court for the Eastern District of

Oklahoma.

      IT IS SO ORDERED this 23rd day of December, 2020.




1
 The docket reflects that the Report and Recommendation was mailed to Petitioner at the
addresses he provided to the Court.


                                           2
